Citation Nr: 0502175	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  96-46 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression and neurasthenia.

2. Entitlement to service connection for chronic fatigue 
syndrome.

3.  Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

A hearing was held at the RO in May 1996.

In October 2001, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's August 2000 
decisions denying service connection for chronic acquired 
psychiatric disorder and chronic fatigue syndrome.  

The appeal concerning an increased rating for low back strain 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  A chronic acquired psychiatric disability, including 
depression and neurasthenia, was not manifest in service and 
is unrelated to any incident of service.

2.  The veteran does not have chronic fatigue syndrome.




CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder to include 
depression and neurasthenia, was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).

2.  Chronic fatigue syndrome was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2004).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in the January 2004 VCAA 
letter to him.  The letter advised him that VA needed from 
him evidence of chronic disability in service or of continued 
treatment for symptoms since service for the service 
connection claims, and evidence that his low back strain is 
more severe than currently rated.  He was told to give VA the 
name, location, and date of any VA care, and to tell VA about 
any other records that may exist to support his claim.  He 
was told to send the information as soon as he could.  

He was advised that VA is responsible for getting VA 
examination and treatment reports, and that on his behalf, VA 
would make reasonable efforts to get evidence if he gives VA 
the necessary release and a valid current address.  He was 
told that he must give VA enough information about the 
records so that VA could request them, and that it was his 
responsibility to make sure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  He was told what the evidence must 
show to establish entitlement.  He was told that if they were 
needed for his claim, VA was requesting all records held by 
Federal agencies, and that VA was making reasonable efforts 
to help him get private records or evidence necessary to 
support his claim.  He was advised that VA would assist him 
by providing a medical examination or getting a medical 
opinion if VA decided it was necessary to make a decision on 
his claim.  

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2004).  Service medical records, VA medical records, VA 
examination and medical opinion reports, and private 
treatment records have been obtained.  Reasonable attempts 
were made to obtain identified relevant evidence.

The appellant's June 2001 assertion that VA violated its duty 
to assist, by not ordering a VA examination after a VHA 
examiner in November 1999 stated that questions which were 
posed to him concerning chronic fatigue syndrome would be 
better addressed by an internist, is incorrect.  A VA 
examination on the matter of whether the veteran has a 
chronic fatigue syndrome was performed in May 1998.  There is 
also a January 1992 report from Paul T. Harrington, M.D. 
which provides the necessary information.

Next, the appellant in June 2001 asserted that VA committed 
Stegall [see Stegall v. West, 11 Vet. App. 268 (1998)] 
violations by failing to comply with a September 1997 Board 
remand order.  The appellant stated that there is no evidence 
that the examining physician in May 1998 reviewed the claims 
file.  However, the May 1998 VA examination report mentions 
review of the veteran's records, and the Board did not order 
the RO to have the examiner note claims file review in his 
report.  The appellant stated that the May 1998 VA 
examination report failed to provide an opinion as to the 
cause of the chronic fatigue syndrome.  However, the examiner 
did not find chronic fatigue syndrome and indicated that it 
was his opinion that the diagnosis of chronic fatigue 
syndrome could not really be sustained.  Therefore, it is not 
inadequate for rating purposes and compliance with the order 
would be futile.  Furthermore, any Stegall violations were 
mooted by the November 1999 VHA physician opinion.  The VHA 
physician in November 1999 reviewed the claims folder and 
rendered an opinion in light of its contents.  VA has 
complied with 38 C.F.R. §§ 3.159 and 3.326 as amended.  

The attorney for the veteran has argued that there has been 
failure to have the examiners note that they reviewed the 
file.  There was no such order.  The Board did not require 
the examiners to state that the file had been reviewed.  The 
attorney has also advanced that the November 1999 VHA opinion 
did not use the phrase as likely as not.  The questions posed 
have been answered to the satisfaction of the Board and the 
Board had not requested that the examiners employ the phrase 
as likely as not.  Lastly, neither VCAA nor Stegall requires 
an analysis in a vacuum.  The parties are referred to the 
rest of the decision for a more detailed discussion of the 
actions taken by VA.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that where, as here, VCAA notice was 
not mandated at the time of the initial AOJ decision, the 
appellant has the right to VCAA content-complying notice and 
proper subsequent VA process.  In this case, there was a 
supplemental statement of the case in September 2004, after 
the January 2004 VCAA letter was sent.  Therefore, there was 
proper subsequent VA process.  

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

A showing of incurrence may be established by affirmatively 
showing inception during service, and each disability must be 
considered on the basis of the places, types, and 
circumstances of service as shown by service records.  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b) (2004).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

I.  Psychiatric Disorder

Factual background

The veteran's service medical records show that he was seen 
for psychiatric evaluation.  He was referred to psychiatry 
from the dispensary clinic in September 1984 with a 
provisional diagnosis of depressive neurosis verses anxiety.  
He received a psychiatric evaluation in October 1984.  

The October 1984 psychiatric evaluation report indicates that 
the veteran complained of depression; stress of two years' 
duration associated with the dissolution of his fourth 
marriage; insomnia; reduced motivation; a lack of interest; 
bitterness toward people; marked dissatisfaction with his 
current command; and a weight problem.  On examination, the 
veteran was observed to be angry and severely dissatisfied.  
He exhibited a moderately depressed mood.  Impressions of 
situational reaction with anger and with depression, 
moderate; and personality trait disturbance with compulsive 
features were advanced.  

An October 1984 psychiatric treatment entry notes that 
treating personnel advanced an impression of situational 
stress with depressed mood.  A November 1984 psychiatric 
treatment record indicates that the veteran reported a 
complete resolution of his symptomatology while "TAD [with] 
reoccurrence upon return".  He stated that he wanted no 
further psychiatric treatment or evaluation as only a 
transfer would resolve his complaints.  On examination, the 
veteran exhibited no evidence of major depression.  

On service separation examination in February 1985, the 
veteran reported a history of depression or excessive worry.  
On psychiatric evaluation, the veteran was normal.

At a March 1987 VA examination for compensation purposes, the 
veteran complained of a progressive lack of energy and weight 
gain of ten years' duration.  He stated that he was unable to 
complete a day of work due to his physical symptoms and the 
emotional consequences thereof.  The VA examiner recommended 
evaluation of his "present disability and/or depression."

A September 1987 service hospital discharge summary indicates 
that the veteran, at his own request, was given a referral 
for psychological evaluation regarding adjustment to retired 
life.

On VA examination in June 1989, the veteran complained of 
chronic fatigue and indicated that he had been treated for it 
by Dr. Thommi since May 1989.

Clinical documentation from Kent Braeutigam, M.D., dated 
between 1989 and 1990, notes that the veteran complained of 
depression.  A February 1989 treatment record states that an 
impression of depression was advanced.  The veteran's 
prescription for Prozac was refilled.  A November 1989 
physical evaluation conveys that the veteran complained of 
chronic fatigue and depression.  Impressions of fatigue and 
depression were advanced.  A February 1990 treatment entry 
notes that the veteran complained of fatigue, lack of drive, 
and no motivation.  Impressions of chronic fatigue and "? 
depression" were advanced.

In May 1990, Earl H. Eye, M.D. noted possible CFS.  The 
veteran reported a history of being tired for seven plus or 
minus years.  The impression was possible CFS.  An October 
1990 treatment entry from Dr. Eye notes chronic fatigue 
syndrome.  It reports that the veteran felt depressed, drug 
out, and tired.  He was noted to be taking antidepressants.  
A January 1991 treatment record from Dr. Braeutigam states 
that an impression of depression was advanced.  The veteran 
was started on Pamelor.

A January 1991 psychological evaluation from Laura Fairfax, 
Ph.D., conveys that the veteran exhibited findings consistent 
with minimal to mild depression which was responding to 
medical treatment.   A January 1991 psychiatric evaluation 
from Thomas R. Wikstrom, M.D., indicates that the veteran's 
complaints fit and characterize the diagnosis of major 
depression.  He diagnosed the veteran with major depression 
without psychotic features, rule out dysthymia, and rule out 
malingering.  A February 1991 written statement from Dr. 
Wikstrom conveys:

[The veteran] continues to be under my care 
psychiatrically for treatment of depression.  
Alternatively, this may be chronic fatigue 
syndrome although his symptoms very much either 
are the symptoms of a major depression or the 
mimic of chronic fatigue syndrome.

In a June 1991 written statement, the veteran asserted that 
while he had been seen during active service for major 
depression, he had just recently been diagnosed with that 
disorder.

In January 1992, Dr. Harrington entered an assessment that 
there were subjective complaints of chronic fatigue without 
physical findings or laboratory findings to point to a 
particular illness as causative.  The examiner could not rule 
out CFS, but the veteran did not meet the criteria.  It was 
believed that the fatigue was probably secondary to emotional 
disturbance.  It was noted in another document that Dr. 
Harrington was from the department of Internal Medicine.

At a March 1994 VA examination for compensation purposes, the 
veteran reported that he had received prolonged treatment 
with anti-depressants secondary to a suspicion of depression.  
On mental status examination, the veteran exhibited a mildly 
depressed mood; an irritated and angry affect congruent to 
his mood; and a preoccupation with a sense of being 
physically ill and poorly treated by both the Navy and the 
VA.  The veteran was diagnosed with "neurasthenia (currently 
grouped under atypical dysthymic disorder)."

At the May 1996 hearing on appeal, the veteran testified that 
he had feelings of stress, depression, and hostility in 
service, and that he still felt them on service discharge.  
He testified that he had been diagnosed with depression 
during active service and major depression following service 
separation in 1989 or 1990.

At a May 1998 VA examination for compensation purposes, the 
veteran complained of depression associated with crying 
spells, and of suicidal thoughts, excessive weakness, 
diminished sexual desire, insomnia, fitful sleeping, and 
anxiety attacks.  He reported a long history of low energy, 
intermittent irritability, impaired concentration, a negative 
mood, and chronic thoughts of not wanting to live without an 
associated desire to harm himself.  He stated that he drank 
between one and three alcoholic beverages per day.  He 
clarified that his complaints were initially manifested 
following his mother's death in 1975.  The VA chronic fatigue 
syndrome examiner diagnosed the veteran with obvious severe 
depression.  The VA psychiatric examiner diagnosed the 
veteran with substance-induced mood disorder, depressed.

The November 1999 VHA opinion notes that the veteran's claims 
files had been reviewed.  The VA physician commented:

10.  In summary, it appears that the patient 
suffered a transient stress reaction while in the 
military, based largely on the stress he 
experienced in the administration of the ship to 
which he was assigned.  The clinician excluded 
the diagnosis of major depression on both 
clinical grounds as well as on a negative 
dexamethasone suppression test.  The appellant 
himself is recorded as requesting an end to 
psychiatric intervention (item #3).  In 
contemporary psychiatric nosology, this 
"situational reaction with anger and with 
depression, moderate" would most likely be 
classified as an adjustment disorder (a separate 
diagnostic category from mood disorders).  His 
later psychiatric symptoms (from about 1989 
onward) were variously classified as major 
depression, dysthymic disorder, neurasthenia, or 
substance-induced mood disorder, depressed.

11.  Consequently, it is my opinion in answer to 
(1) What is the etiology of the veteran's current 
psychiatric manifestations?, that the patient 
currently suffers from a chronic mood disorder, 
the origins of which emerge around 1989.  Because 
of the apparent resistance to antidepressant 
therapy and the presentation of full affect at 
more than one examination, it is my opinion that 
his current symptoms are more easily explained on 
the basis of Dysthymic Disorder.

12.  The second question concerns (2) What is the 
relationship, if any, between the veteran's 
inservice psychiatric complaints including 
depression and his current disability?  There 
does not appear to be a straightforward link 
between his situational stress, or adjustment 
disorder, from 1984 and his subsequent 
development of a chronic mood disturbance.  The 
appellant's current disability appears to arise 
from a combination of this dysthymic disorder and 
a significant personality trait or disorder 
[refer to Dr. Jacobs' opinion in item #3 and Dr. 
Fairfax's description of "impaired interpersonal 
functioning" in item #5].  It may also be the 
case that the appellant's use of alcohol 
aggravates this condition [refer to Dr. Eye's 
comment in item #5 and Dr. Holbert's diagnosis in 
item #9].

Analysis

The Board has reviewed the evidence of record including the 
veteran's testimony and statements on appeal.  The evidence 
indicates that the veteran was treated for a transient stress 
reaction during active service in 1984.  Subsequent service 
department treatment records make no reference to a 
psychiatric disorder.  The report of the veteran's February 
1985 physical examination for service separation relates that 
while the veteran reported a history of depression or 
excessive worry, the veteran was examined psychiatrically, 
and no psychiatric abnormalities were identified.  Rather, 
the findings were normal.

The veteran's service medical records, including the service 
discharge examination, show that there was no chronic 
acquired psychiatric disorder in service.  He was 
psychiatrically evaluated in October 1984 without a chronic 
acquired psychiatric disorder being found, and his 
psychiatric evaluation was normal on service separation 
examination in February 1985.  The in-service psychiatric 
evaluation report in October 1984 and the February 1985 
service separation psychiatric evaluation are probative 
evidence of the lack of a chronic acquired psychiatric 
disorder in service.

The first objective documentation of the onset of a chronic 
acquired psychiatric disorder was in February 1989, more than 
3 years after service separation.  While the veteran asserts 
on appeal that he initially manifested a depressive disorder 
in either 1975 or 1984 during active service, the service 
medical records belie such contentions.  A November 1984 
service medical record specifically indicates that the 
veteran had no evidence of major depression.  Furthermore, 
the report of his February 1985 service discharge examination 
reflects that the veteran exhibited normal psychiatric 
findings.  Furthermore, no professional has attributed his 
post-service psychiatric diagnoses to service.  

When VA obtained a VHA opinion on the claim in November 1999, 
the VHA physician indicated that there did not appear to be a 
straightforward link between the veteran's in-service 
situational stress or adjustment disorder and his subsequent 
development of a chronic mood disturbance.  The VHA physician 
felt, after reviewing the evidence, that the onset of the 
veteran's current mood disorder was in approximately 1989.  
Thus, the VHA physician's opinion refutes the veteran's 
assertion of a service onset of the chronic acquired 
psychiatric disability.  The VHA physician's opinion about 
there being no apparent straightforward link is not evidence 
of service incurrence.  The use of the term "does not" has 
only one connotation, and as such, is negative evidence.  The 
VHA physician's opinion that the veteran's current chronic 
acquired psychiatric disability did not emerge until around 
1989 is further clarification that there was a remote post-
service onset.  Thus, the competent medical evidence as to 
whether the veteran's chronic acquired psychiatric disorder 
is related to service preponderates against the claim.

The veteran's lay statements and testimony that there is a 
relationship between current chronic acquired psychiatric 
disability and service are not competent.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

There is no indication that the veteran is a medical 
professional.  To the extent that the lay statements attempt 
to question a medical diagnosis or other clinical 
determinations as to the origins or existence of the claimed 
disorder, they may not be considered competent evidence.  
Moreover, statements by the veteran about what psychiatric 
disease entity he had in service are not competent.  Id.

The record contains no competent evidence establishing that a 
chronic acquired psychiatric disorder originated during 
active service or that there is a nexus between the remote 
post-service diagnosis and active service.  Furthermore, 
competent medical evidence indicates that the veteran's 
chronic acquired psychiatric disorder emerged around 1989, 
more than three years after service.  

The Board notes that the veteran's representative noted in 
June 2001 that the November 1999 VHA opinion opined that 
there did not appear to be a straightforward link between 
problems in 1984 and the veteran's subsequent development of 
a chronic mood disturbance.  The Board notes that the opinion 
does not indicate that there is any link, straightforward or 
otherwise.  The use of the term "not" has only one meaning, 
and the examiner's opinion constitutes negative evidence.  We 
are satisfied, given all of the evidence, including the VHA 
reviewer's statement that its origins did not emerge until 
1989, that there is no relationship to service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved in the veteran's favor.  
Therefore, the veteran's claim must be denied.

II. Chronic Fatigue Syndrome

A diagnosis of chronic fatigue syndrome for VA purposes 
requires: (1) the new onset of debilitating fatigue severe 
enough to reduce daily activity to less than 50 percent of 
the usual level for at least six months; (2) the exclusion, 
by history, physical examination, and laboratory tests, of 
all other clinical conditions that may produce similar 
symptoms; and (3) six or more of the following: (i) acute 
onset of the condition, (ii) low grade fever, (iii) non-
exudative pharyngitis, (iv) palpable or tender cervical or 
axillary lymph nodes, (v) generalized muscle aches or 
weakness, (vi) fatigue lasting 24 hours or longer after 
exercise, (vii) headaches (of a type, severity, or pattern 
that is different from headaches in the pre-morbid state), 
(viii) migratory joint pains, (ix) neuropsychologic symptoms, 
and (x) sleep disturbance. 38 C.F.R. § 4.88a (2004).

Factual background

The veteran's service medical records, including the service 
discharge examination report, do not report chronic fatigue 
syndrome.  Pharyngitis was reported in March 1974 with a 
temperature of 98.2.  Body aches, a red throat and a 
temperature of 99.8 were reported in August 1974.  A red, 
non-exudative throat was reported in October 1974.  The 
impression was upper respiratory infection.  He complained of 
a common cold in December 1975 and he was afebrile.  

The veteran complained of slight nausea and a general feeling 
of being sick in April 1976.  His temperature was 98.4 and 
his throat was clear.  He claimed to have had the flu for the 
past 1-2 months.  Rest was prescribed.  He complained of a 
sore throat and had no elevated temperature on service 
evaluation in June 1976.  He had no elevated temperature and 
a mild headache in September 1976.  Four days later he 
complained of the common cold and severe headaches.  His 
temperature was 97.4 and his throat was clear.  He had 
axillary lymph node swelling due to small bites in November 
1977.  

On service discharge examination in February 1985, the 
veteran's head, neck, mouth, throat, upper and lower 
extremities, musculoskeletal system, lymphatics, psychiatric, 
and neurological status were normal.  His temperature was 
100.8.

Fatigue and chronic fatigue syndrome were not reported on VA 
examinations in March 1987.

In October 1987, physical examination by Dr. Burt revealed no 
palpable nodes.   

On VA examination in June 1989, the veteran complained of 
chronic fatigue.  He reported that he was being treated for 
chronic fatigue by Dr. Thommi from May 1989, and he 
complained of chronic fatigue.

Clinical documentation from Dr. Braeutigam dating between 
1989 and 1990 indicates that the veteran was seen for chronic 
fatigue.  The November 1989 physical evaluation reports that 
the veteran complained of chronic fatigue of approximately 
ten years' duration and chronic depression.  He related that 
he had seen multiple doctors for his complaints and received 
no diagnosis.  Impressions of fatigue and depression were 
advanced.  Treatment entries dated in February and March 1990 
state that the veteran complained of chronic fatigue and 
feeling drug out.  The veteran was reported to have elevated 
Epstein-Barr virus and cytomegalovirus titers.  An impression 
of chronic fatigue syndrome with a depressive overtone was 
advanced.  An April 1990 treatment entry states that an 
impression of chronic fatigue was advanced.  The veteran was 
given Prozac.  A July 1990 treatment entry reports that the 
veteran's temperature was 98.8 and the impression was 
cytomegalovirus/chronic fatigue.

The May 1990 physical evaluation from Dr. Eye reports that 
the veteran complained of being tired and fatigued since 
approximately 1982, 1983, or 1984.  He reported that he had 
experienced chills, fever, night sweats, and a prior tick 
bite.  He was seen by a military physician for his complaints 
on several occasions during active service.  The veteran 
stated that he had a positive serology for both Epstein-Barr 
virus and cytomegalovirus and was diagnosed with possible 
chronic fatigue syndrome by Dr. Braeutigam.  Dr. Eye observed 
that the veteran had a mild sleep disorder and had not 
experienced any weight loss in association with his 
complaints.  The doctor advanced impressions of possible 
chronic fatigue syndrome and ruleout Lyme's disease.  A May 
1990 letter from Dr. Eye to Dr. Braeutigam conveys that while 
the veteran had symptoms consistent with prolonged chronic 
fatigue, there was no definite diagnostic formulation 
available from the information at hand.  A June 1990 
treatment entry states that the veteran had positive titers 
for type II herpes virus and cytomegalovirus and a negative 
Lyme serology.  The veteran was noted to have "supposed 
chronic fatigue syndrome".  An October 1990 treatment entry 
relates that the veteran felt tired and drug out.  Chronic 
fatigue syndrome was reported.

The February 1991 written statement from Dr. Wikstrom 
conveys:

[The veteran] continues to be under my care 
psychiatrically for treatment of depression.  
Alternatively, this may be chronic fatigue 
syndrome although his symptoms very much either 
are the symptoms of a major depression or the 
mimic of chronic fatigue syndrome.

On private evaluation in June 1991, the veteran's temperature 
was 98.  He had itchy pruritic wheals.  His posterior 
occipital area had multiple solid painless nodules.  The 
impressions were idiopathic urticaria, and occipital 
lymphadenopathy.  

In a June 1991 written statement, the veteran stated that he 
had been sent to the sick bay on many occasions during active 
service for chronic fatigue syndrome, but that it had never 
been properly diagnosed until just recently.  An October 1991 
Social Security Administration evaluation from Dr. Braeutigam 
conveys that the veteran was diagnosed with chronic fatigue 
syndrome.  The doctor clarified that no tests are able to 
diagnose the condition positively, and that the veteran does 
have elevated cytomegalovirus titer.

A January 1992 physical evaluation from Paul T. Harrington, 
M.D., a professor of internal medicine and infectious 
diseases and the Chief of the division of general internal 
medicine at a university, conveys that he had examined the 
veteran.  On physical examination, the veteran did not look 
ill, and he was alert.  His temperature was 97.9, his 
oropharynx was normal, his extremities had no joint 
abnormalities, and he had no enlarged lymph nodes or 
neurological deficits.  After examination and consideration 
of neuropsychological evaluation data, the doctor stated:

My assessment is (1) subjective complaints of 
chronic fatigue without any physical findings or 
laboratory abnormalities to point to a particular 
illness as causative.  I cannot rule out chronic 
fatigue syndrome but this patient does not 
fulfill the criteria established by the Centers 
for Disease Control to make this diagnosis.  
Based on his own statements concerning his 
fatigue, I believe that this is probably 
secondary to an emotional disturbance.

Dr. Harrington also indicated that the veteran had had a 
significant major depression by history, which apparently was 
not well controlled with medication.

A January 1992 Social Security Administration administrative 
law judge opinion states that the veteran believed that he 
had chronic fatigue syndrome caused by a viral infection.  
Dr. Braeutigam was reported to have initially treated the 
veteran for chronic fatigue syndrome and elevated 
[cytomegalovirus] in February 1990.

In a September 1993 written statement, the veteran asserted 
that he had been diagnosed with chronic fatigue syndrome by 
Drs. Braeutigam and Eye.  At the March 1994 VA examination 
for compensation purposes, the veteran complained of easy 
fatigue; impaired concentration; a lack of energy, 
motivation, and initiative; muscle aches; and some 
generalized weakness.  He clarified that he had been 
diagnosed with or was otherwise considered to have a fatigue 
syndrome.  The veteran was diagnosed with a history of 
chronic fatigue syndrome.

At the hearing on appeal in May 1996, the veteran testified 
that he had experienced chronic tiredness, aggravation, and 
hostility towards the Navy and other individuals during 
active service.  He acknowledged that he was not diagnosed 
with chronic fatigue syndrome until 1989 or 1990.  He 
believed that he initially manifested chronic fatigue 
syndrome in 1975 during active service and was not diagnosed 
with the disorder during active service solely due to errors 
on the part of his treating naval medical personnel.

During the May 1998 VA chronic fatigue syndrome examination 
for compensation purposes, the veteran reported a history of 
fatigue since 1975 and a subsequent diagnosis of chronic 
fatigue syndrome.  He denied having a prolonged history of 
intermittent fever; a chronic skin rash; and ever staying in 
bed for an entire day except to go to the bathroom.  The 
veteran's claims folder was reviewed and it was noted that he 
had been given a diagnosis of chronic fatigue syndrome but 
that the records revealed multiple evaluations for 
cytomegalovirus, hepatitis B and C and Epstein-Barr viruses, 
all of which had been negative.  The veteran also denied 
having a prolonged history of intermittent fever and a 
chronic skin rash.  The examiner stated that it was 
interesting to note that in the same time period when the 
veteran was starting to have fatigue, he started complaining 
of severe depression, and that he continued to have 
depression.  Clinically, he was quite agitated, his 
temperature was 98 degrees, and his nose, mouth, and throat 
were remarkable only for tooth problems.  He had no 
significant lymphadenopathy.  He was examined from his head 
to his lower extremities without there being any reported 
indications of muscle aches or weakness.  The VA physician 
opined:

This patient has had a history of chronic fatigue 
syndrome, but in my opinion, this cannot really 
be sustained by the subjective and objective 
findings.  In my opinion, his fatigue is 
associated with his obvious severe depression 
which apparently has never been adequately 
controlled.

During a May 1998 VA orthopedic examination, physical 
examination revealed no localized tenderness, and the 
veteran's lower extremities exhibited no evidence of muscle 
atrophy or weakness.

The November 1999 VHA opinion conveys:

13. Finally, the question is raised (3) Is the 
veteran's chronic fatigue a manifestation of his 
current disability? In addressing the issue of 
chronic fatigue, I wish to be clear that I am not 
thinking about the syndrome known as chronic 
fatigue syndrome (CFS).  In my opinion, CFS would 
be better addressed by an internist who is 
current with the latest Center for Disease 
Control diagnostic criteria for that disorder.  
As an isolated symptom, fatigue is among [the] 
criteria considered for Dysthymic Disorder 
(American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, D.C., American Psychiatric 
Association, 1994, page 349, under "Diagnostic 
criteria for 300.4 Dysthymic Disorder" [point 
B.3].  Because of the chronic nature of Dysthymic 
Disorder, it would be logical to conclude that 
fatigue and low energy could easily be a feature 
of equally lengthy duration.  I am uncertain as 
to what significance this would have in 
establishing or excluding the diagnosis of 
chronic fatigue syndrome.  However, I would argue 
that a diagnosis of Dysthymic Disorder could, by 
itself, account for unrelenting fatigue of 
longstanding.  In conclusion, it would be my 
opinion that the appellant's current fatigue is 
accounted for on the basis of his Dysthymic 
Disorder.

Analysis

The veteran asserts on appeal that he initially manifested 
chronic fatigue syndrome during active service.  He 
acknowledges that he was not diagnosed with that disorder 
until 1989.  The silence of the service medical records for 
chronic fatigue syndrome is one indication that the veteran 
does not have it constitutes negative evidence.  Trained 
health care providers examined and treated him in service and 
did not find it.

Furthermore, the first clinical documentation of the onset of 
the claimed disorder (assuming he has it) is Dr. Braeutigam's 
March 1990 diagnosis of chronic fatigue syndrome with 
depressive overtone, more than four years after service 
separation.  Thereafter, the February 1991 written statement 
from Dr. Wikstrom notes that the veteran exhibited the 
symptoms of a major depression or the mimic of chronic 
fatigue syndrome.  By definition, a mimic of a disorder is 
not the disorder itself.  Therefore, the report does not 
establish a valid diagnosis of chronic fatigue syndrome.  The 
January 1992 report from Dr. Harrington shows that he is an 
assistant professor of medicine and infectious diseases and 
the chief of the division of general internal medicine at a 
university.  He thoroughly examined the veteran for chronic 
fatigue syndrome and considered neuropsychological data and 
concluded that the veteran did not meet diagnostic criteria 
for chronic fatigue syndrome.  He felt that the veteran's 
fatigue was related to a probable emotional disturbance, and 
he noted that the veteran had a history of major depression.  
For these reasons, we find that his opinion has significant 
probative weight in showing that the veteran does not have 
chronic fatigue syndrome.

The report of the May 1998 VA examination for compensation 
purposes attributes the veteran's fatigue to his severe 
depression.  The November 1999 VHA opinion attributes the 
veteran's longstanding complaints of fatigue and low energy 
to his nonservice-connected dysthymic disorder.  Although 
this examiner does not exclude chronic fatigue syndrome, he 
does reach the conclusion that the veteran's fatigue was 
accounted for by his dysthymic disorder.

In essence, the preponderance of the evidence shows that the 
veteran does not have chronic fatigue syndrome, but that 
instead, he has fatigue as a manifestation of a psychiatric 
disorder.  That evidence includes the opinion of the VA 
physician who reviewed the veteran's claims folder and 
interviewed and examined the veteran for chronic fatigue 
syndrome in May 1998.  That VA physician's opinion indicated 
that the diagnosis of chronic fatigue syndrome could not be 
sustained in light of the subjective and objective findings.  
That physician found the veteran to be agitated rather than 
fatigued.  He found no pharyngitis.  He found no significant 
adenopathy, and he found the veteran's temperature to be 98 
degrees.  

The report of Dr. Harrington, an assistant professor of 
internal medicine who thoroughly examined the veteran in 
January 1992, considered diagnostic criteria, and opined that 
the veteran's fatigue was probably due to an emotional 
disturbance, is very persuasive also.  The fact that the word 
"supposed" was interjected before "chronic fatigue syndrome" 
in the June 1990 treatment note is also persuasive.

The Board observes that the provisions of 38 C.F.R.§ 
4.88a(a)(2) (2004) direct that a diagnosis of chronic fatigue 
syndrome for VA purposes requires the exclusion, by history, 
physical examination, and laboratory tests, of all other 
clinical conditions that may produce similar symptoms, and 
that certain symptoms be present.  

Dr. Harrington in January 1992 examined the veteran and after 
doing so and considering neuropsychological data felt that 
the veteran's fatigue was due to an emotional disturbance.  
The VA chronic fatigue examiner in May 1998 felt that the 
veteran's fatigue was on the basis of an obvious severe 
depression, and his opinion was rendered in light of 
pertinent history, medical records, and physical findings.  
In light of 38 C.F.R. § 4.88, this evidence has very much 
probative value.

The veteran's alleged chronic fatigue syndrome symptomatology 
has been variously attributed by VA and private physicians to 
depression, major depression, a probable emotional 
disturbance, and a dysthymic disorder.

In conclusion, the most probative evidence shows that the 
veteran does not have chronic fatigue syndrome.  The service 
medical records do not show it, and no competent professional 
or competent evidence has attributed the claimed disorder to 
any incident of service origin.  The Board is aware that 
chronic fatigue syndrome has been diagnosed by some medical 
professionals and the Board accepts that the professionals 
are competent.  However, the Board is under an obligation to 
weigh and balance the record.  Those who have diagnosed 
chronic fatigue syndrome have provided less reasoning.  
Furthermore, the examiners have established lesser 
credentials than Dr. Harrington, who is an assistant 
professor of internal medicine.  The Board has considered all 
the evidence and finds that the opinions establishing that 
the veteran does not have chronic fatigue syndrome are better 
reasoned and more convincing.  

The veteran's lay assertions and testimony as to the 
existence, date of onset, and cause of his claimed chronic 
fatigue syndrome do not constitute competent evidence to that 
effect.  Grottveit.  Moreover, the lay attempts to question a 
medical diagnosis or other clinical determinations as to the 
origins of the claimed disorder are not competent.  Id.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board notes that the VHA opinion was criticized by the 
veteran's private attorney in June 2001 because the reviewer 
stated that the presence of CFS was better addressed by an 
internist.  What the argument to the Court fails to address 
is that an opinion from an internist is of record.  Also the 
VHA opinion was sought to determine whether chronic fatigue 
was a manifestation of the psychiatric disorder, not whether 
the veteran had chronic fatigue syndrome.  There was no 
conflict in the VHA opinion.

The representative argued in June 2001 that the May 1998 VA 
chronic fatigue syndrome examination report is inadequate for 
rating purposes because it does not provide an opinion as to 
the cause of chronic fatigue syndrome.  However, because the 
preponderance of the evidence of record shows that the 
veteran does not have chronic fatigue syndrome, the 
examination is not inadequate for rating purposes for failing 
to providing an opinion as to the cause of chronic fatigue 
syndrome.  The representative's assertion that that examiner 
attributed the veteran's chronic fatigue syndrome to his 
severe depression is incorrect.  A review of the May 1998 VA 
chronic fatigue syndrome examination report reveals that that 
examiner associated fatigue with the veteran's depression.


ORDER

Service connection for a chronic acquired psychiatric 
disorder to include depression and neurasthenia is denied.

Service connection for chronic fatigue syndrome is denied. 


REMAND

A VA radiologist in April 1989 felt that somewhat 
asymmetrical facets in the veteran's lumbosacral spine might 
indicate spinal stenosis.  The spaces were of normal width 
and there was no osteophyte formation on the vertebral bodies 
and the spine was also free of arthritis.  

A July 2004 VA spine examination report indicates that the 
veteran complained of intermittent left leg pain, relieved 
usually by sitting down.  He reported a sharp and dull pain 
which would go to his foot, sometimes associated with 
numbness.  Physical examination revealed reflexes which were 
hypoactive at the ankles and knee areas.  Old X-rays from the 
1994 VA examination were reviewed and reported to be 
consistent with degenerative lumbosacral degenerative disc 
disease.  A report of recent X-rays was noted to show mild to 
moderate hypertrophic spurring in the L2-L5 levels of the 
lumbar spine.  The examiner felt that the veteran's present 
status was a picture of mild degenerative disc disease of the 
lumbar spine.  He felt that the degenerative changes the 
veteran had in the low back evidenced by X-ray were probably 
developmental in the sense that they had gotten worse with 
his age and his overweight condition and it was difficult to 
relate them strictly to any activity in the service as he had 
no severe traumatic injury.  

In continuing the 10 percent rating for lumbosacral strain in 
September 2004, the RO indicated that a revision to the 
rating schedule addresses degenerative disc disease, but that 
since this condition is not shown to be related to the 
veteran's service-connected lumbosacral strain, it was not 
for application at that time.  

The Board concludes that the matter of service connection for 
degenerative disc disease of the lumbar spine is inextricably 
intertwined with the matter of an increased rating for low 
back strain and that further medical examination and rating 
action is necessary.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  A VA examination should be 
conducted.  The examiner should examine 
the veteran, review his claims folder, 
and render an opinion with reasons as to 
whether the veteran's service-connected 
low back strain has caused any amount of 
his lumbosacral degenerative disc 
disease.  If the answer to that question 
is in the affirmative, the examiner 
should indicate the nature and extent of 
neurological impairment that is 
attributable to the veteran's 
service-connected low back strain.  If 
the answer is none, that fact must be 
clearly stated.  The claims folder 
should be made available to the 
examiner.  

2.  Thereafter, the RO should consider 
the claim for an increased rating for 
low back strain, as well as the claim 
for service connection for lumbar spine 
degenerative disc disease, including in 
light of Allen v. Brown, 7 Vet.App. 439 
(1995), and 38 C.F.R. § 3.310(a) (2004).

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran has or can obtain relevant evidence, that evidence 
must be submitted by him.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


